Citation Nr: 1427374	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  12-12 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran had active service from February 1962 to May 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Buffalo  Education Center, located at the Buffalo, New York, Regional Office (RO), which determined that the Veteran was not entitled to benefits under Chapter 33.

The Veteran provided hearing testimony before the undersigned Veterans Law Judge at the VA Central Office in August 2012.  The Board observes that a transcript of that proceeding is not available.  The Veteran was notified and offered a new hearing, but did not respond indicating a new hearing was requested.  Thus, the Board is deciding the appeal based upon the evidence of record.  


FINDING OF FACT

The Veteran had no active duty service after September 10, 2001.


CONCLUSION OF LAW

The legal requirements for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) are not met.  38 U.S.C.A. § 3311 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating claims for VA benefits need not be discussed in detail.  In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and VA's duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165   (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  As will be discussed in further detail below, the Veteran's claim is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of VA's duties to notify and assist.

The Post-9/11 GI Bill, or 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  In addition, the individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 C.F.R. § 21.9520(a).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b). 

As noted above, the record reflects that the Veteran had active duty service from February 1962 to May 1966.  There is no evidence, indication, or even suggestion of, any active duty service after May 1966, or, more significantly, after September 10, 2001.  Consequently, the Veteran does not meet the threshold service requirement for Post -9/11 GI Bill education benefits.

The Board acknowledges the Veteran's argument that he should not be held to the requirement of service after September 10, 2001, because VA Form 22-1990 did not explicitly include any such requirement.  While the Board sympathizes with the Veteran's position, the Board is bound by the criteria set forth in the applicable law.  Given the facts presented, there is no legal basis for the Board to find the Veteran eligible for Chapter 33 educational benefits.  The regulatory criteria and legal precedent governing eligibility for Chapter 33 educational assistance benefits are clear and specific, and the Board is bound by those criteria.  It is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The law is dispositive in this matter.  The Veteran's claim for Chapter 33 educational assistance lacks legal merit, and therefore must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the critical facts are not in dispute, and the law is dispositive, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt do not apply.


ORDER

Basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


